 

Exhibit 10.14

 

KemPharm, Inc.

Third Amended and Restated Non-Employee Director Compensation Policy

 

Each member of the board of director (the “Board”) of KemPharm, Inc. (the
“Company”) who is not also an employee of the Company or any subsidiary of the
Company shall be entitled to the following compensation for service on the Board
and its committees:

 

Cash Compensation

 

Cash compensation shall be paid in the following annual amounts. Payments shall
be made in quarterly installments in arrears on the last day of each calendar
quarter in which service occurred, and shall be prorated as appropriated for a
director who does not serve for the full quarter.

 

1.

Annual Board Service Retainer:

 

 

a.

All non-employee directors: $35,000

 

b.

Chairman of the Board, if not an employee, or lead independent director, if any
(in addition to the retainer for all non-employee directors): $15,000

 

2.

Annual Committee Member Service Retainer:

 

 

a.

Member of the Audit Committee: $7,500

 

b.

Member of the Compensation Committee: $5,000

 

c.

Member of the Nominating and Corporate Governance Committee: $5,000

 

3.

Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):

 

 

a.

Chairman of the Audit Committee: $15,000

 

b.

Chairman of the Compensation Committee: $10,000

 

c.

Chairman of the Nominating and Corporate Governance Committee: $7,500

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s 2014
Equity Incentive Plan (the “Plan”). All stock options granted under this policy
will be nonqualified stock options using the Company’s standard form of
Nonqualified Stock Option Agreement under the Plan, with an exercise price per
share equal to the last reported sale price of the Company’s common stock on the
NASDAQ Capital Market on the date of grant or, if such grant date is not a
trading date, on the last trading date prior to the grant date, and with a term
of ten years from the date of grant (subject to earlier termination in
connection with a termination of service as provided in the Plan).

 

Annual Grant: On the date of each annual stockholders meeting of the Company,
each director who continues to serve as a non-employee member of the Board
following such stockholders meeting will be automatically, and without further
action by the Board or the Compensation Committee of the Board, be granted a
stock option for 30,000 shares of common stock. The stock options will vest and
become exercisable in full on the earlier of (1) the first anniversary of the
grant date, (2) the day before the first annual stockholders meeting occurring
after the grant date or (3) immediately prior to a “Change in Control” as
defined in the Plan, subject in each case to the director’s continued service on
such vesting date.